                                          Case 3:21-cv-04090-MMC Document 25 Filed 07/27/21 Page 1 of 3




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      PATRICK THORNTON,                               Case No. 21-cv-04090-MMC
                                                       Plaintiff,                        ORDER GRANTING PLAINTIFF'S
                                  8
                                                                                         MOTION TO REMAND; DENYING
                                                 v.                                      WITHOUT PREJUDICE
                                  9
                                                                                         DEFENDANT'S MOTION TO DISMISS
                                  10     FCA US LLC,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are two motions: (1) plaintiff Patrick Thornton's ("Thornton")

                                  14   Motion to Remand, filed June 23, 2021; and (2) defendant FCA US LLC's ("FCA") Motion

                                  15   to Dismiss, filed June 4, 2021, as amended June 8, 2021. The motions have been fully

                                  16   briefed. Having read and considered the papers filed in support of and in opposition to

                                  17   the motions, the Court deems the matters appropriate for determination on the parties'

                                  18   respective written submissions, VACATES the hearing scheduled for July 30, 2021, and

                                  19   rules as follows.

                                  20          In his complaint, initially filed in state court, Thornton alleges that, in 2018, he

                                  21   purchased a vehicle manufactured by FCA (see Compl. ¶ 4), that the vehicle manifested

                                  22   defects during the warranty period (see Compl. ¶ 6), and that FCA has been unable to

                                  23   service or repair the vehicle (see Compl. ¶ 7). Based on said allegations, Thornton

                                  24   asserts four claims, each arising under California state law.

                                  25          On May 28, 2021, FCA removed the case to federal court, stating the parties are

                                  26   "of different citizenship" (see Notice of Removal ¶ 24; see also id. ¶¶ 28-29), and that "the

                                  27   amount in controversy exceeds $75,000" (see id. ¶ 11). Based thereon, FCA asserts

                                  28   diversity jurisdiction exists under 28 U.S.C. § 1332(a)(1), pursuant to which a district
                                          Case 3:21-cv-04090-MMC Document 25 Filed 07/27/21 Page 2 of 3




                                  1    court has jurisdiction over a civil action between "citizens of different States" where the

                                  2    amount in controversy exceeds "$75,000, exclusive of interest and costs." See 28 U.S.C.

                                  3    § 1332(a)(1). With respect to citizenship, FCA states Thornton is a "citizen and resident

                                  4    of Lakeport, California," citing a Retail Installment Sale Contract ("RISC"), dated March

                                  5    27, 2018, whereby Thornton purchased the subject vehicle and in which he provided an

                                  6    address in Lakeport, California. (See Notice of Removal ¶ 28; Skanes Decl. Ex. E.) FCA

                                  7    further states that, for purposes of § 1332, it is a citizen of the Netherlands and the United

                                  8    Kingdom. (See Notice of Removal ¶ 29.)1

                                  9           In seeking remand, Thornton argues FCA has failed to establish he is a citizen of

                                  10   California, and, in particular, that FCA's reliance on Thornton's providing a California

                                  11   address in the RISC is insufficient. The Court now turns to that issue.

                                  12          At the outset, the Court observes that because FCA is a citizen of two foreign
Northern District of California
 United States District Court




                                  13   states, and not a citizen of any State within the United States, § 1332(a)(1) is not

                                  14   applicable. Rather, the applicable subsection is § 1332(a)(2), pursuant to which diversity

                                  15   jurisdiction exists where, in addition to the above-referenced amount in controversy, the

                                  16   action is between "citizens of a State and citizens or subjects of a foreign state." See 28

                                  17   U.S.C. § 1332(a)(2). Consequently, the question before the Court is whether the RISC

                                  18   suffices to demonstrate Thornton is a "citizen of a State," which, for purposes of § 1332,

                                  19   means he must "be a citizen of the United States and be domiciled within [a] State." See

                                  20   Newman-Green, Inc. v. Alfonso-Larrain, 490 U.S. 826, 828 (1989) (emphasis in original)

                                  21   (setting forth test to establish party is "a citizen of a State"; holding individual who is a

                                  22   citizen of the United States but domiciled in another country is not "a citizen of a State"

                                  23   for purposes of § 1332); see also Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th

                                  24
                                              1
                                  25            Specifically, FCA states it is an LLC, that its sole member is another LCC known
                                       as FCA North America Holdings LLC ("FCA North America"), and that FCA North
                                  26   America's sole member is FAC Holdco B.V., a company organized under the laws of the
                                       Netherlands and having its principal place of business in the United Kingdom. (See id.);
                                  27   see also Johnson v. Columbia Properties Anchorage, LP, 437 F.3d 894, 899 (9th Cir.
                                       2006) (holding an LLC "is a citizen of every state of which its owners/members are
                                  28   citizens").

                                                                                       2
                                          Case 3:21-cv-04090-MMC Document 25 Filed 07/27/21 Page 3 of 3




                                  1    Cir. 2001) (holding "[a] person's domicile is her permanent home, where she resides with

                                  2    the intention to remain or to which she intends to return").

                                  3           Diversity jurisdiction "is determined (and must exist) as of the time the complaint is

                                  4    filed and removal is effected." See Strotek Corp. v. Air Transport Ass'n of America, 300

                                  5    F.3d 1129, 1131 (9th Cir. 2002). Here, Thornton filed his complaint in state court on April

                                  6    27, 2021, and, as noted, FCA removed the above-titled action on May 28, 2021. As also

                                  7    noted, however, the RISC is dated March 27, 2018, more than three years before the

                                  8    dates on which Thornton filed his complaint and the action was removed to federal court.

                                  9    Consequently, even assuming Thornton's providing a California address on the date he

                                  10   entered into the RISC is sufficient to support a finding he was then a citizen of the United

                                  11   States and domiciled in California, the length of time elapsing between that event and the

                                  12   filing of the complaint and notice of removal is too great to support a finding as to
Northern District of California
 United States District Court




                                  13   citizenship and domicile on the relevant dates.

                                  14          Accordingly, FCA having failed to show diversity jurisdiction exists, the instant

                                  15   action is subject to remand.

                                  16                                          CONCLUSION

                                  17          For the reasons stated:

                                  18          1. Thornton's motion to remand is hereby GRANTED, and the above-titled action

                                  19   is hereby REMANDED to the Superior Court of the State of California, in and for the

                                  20   County of Lake.

                                  21          2. FCA's motion to dismiss is hereby DENIED without prejudice to renewal in

                                  22   state court.

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: July 27, 2021
                                                                                                MAXINE M. CHESNEY
                                  26                                                            United States District Judge
                                  27

                                  28
                                                                                     3
